    Case: 1:18-cv-06675 Document #: 67 Filed: 02/14/20 Page 1 of 2 PageID #:387




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 DEMETRIA POWELL, as guardian ad litem
 and on behalf of her son D.P., et al.,

       Plaintiff,
                                                   No. 18-cv-6675
       v.
                                                   Hon. Joan B. Gottschall
 THE STATE OF ILLINOIS, et al.,

       Defendants.

                       UNOPPOSED MOTION FOR EXTENSION OF TIME

       Defendants State of Illinois, Department of State Police, J.B. Pritzker in his official

capacity as Illinois Governor, and Brendan Kelly in his official capacity as Director of the Illinois

State Police, by and through their attorney, Illinois Attorney General Kwame Raoul, respectfully

request an extension of time to March 20, 2020 to respond to plaintiffs’ motion for class

certification, in light of ongoing settlement discussions. Plaintiffs do not oppose this motion. In

support of this motion, defendants state as follows:

       1.      Defendants’ response to plaintiffs’ motion for class certification is currently due

February 14, 2020.

       2.      The parties are engaged in ongoing settlement discussions. The parties met in

person on January 23, 2020, and have another in-person meeting scheduled for next week, on

February 21, 2020.

       3.      To allow defendants to focus their time and resources on exploring potential

settlement of this matter, defendants respectfully request that the deadline for their response to

plaintiffs’ motion for class certification be extended to March 20, 2020.

       4.      Plaintiffs’ counsel does not oppose this request.
     Case: 1:18-cv-06675 Document #: 67 Filed: 02/14/20 Page 2 of 2 PageID #:387




        5.      No party will be prejudiced by this motion, and the motion is made in good faith

and not for purposes of delay.

        WHEREFORE, for the foregoing reasons, defendants respectfully request an extension of

time to March 20, 2020 to respond to plaintiffs’ motion for class certification, in light of the parties’

ongoing settlement discussions.



 February 14, 2020                              Respectfully submitted,

                                                Defendants THE STATE OF ILLINOIS; THE
                                                DEPARTMENT OF STATE POLICE; J. B.
                                                PRITZKER, in his official capacity as Illinois
                                                Governor; and BRENDAN KELLY, in his official
                                                capacity as Director of the Illinois State Police

                                                By: KWAME RAOUL,
                                                    Illinois Attorney General

                                                    /s/ Michael Dierkes
 R. Douglas Rees                                    Assistant Attorney General
 Deputy Attorney General,                           Office of the Illinois Attorney General
 Civil Litigation                                   100 West Randolph Street, 12th Floor
 Office of the Attorney General                     Chicago, Illinois 60601
 100 W. Randolph Street, 12th Floor                 Tel. 312-814-3672
 Chicago, Illinois 60601                            mdierkes@atg.state.il.us
 Tel. 312-814-3498
 drees@atg.state.il.us




                                                   2
